—Judgment affirmed, with costs. All concur, except Crosby, J., who dissents and votes for reversal on the law and facts and for granting a new trial on the ground that the finding of the jury that the plaintiff was free from contributory negligence was contrary to and against the weight of the evidence and on the further ground that the finding of the jury that the defendant was negligent was contrary to and *880against the weight of tho evidence. (The judgment is for damages for personal injuries sustained by being run down by a horse returning from a race.) Present ■— Sears, P. J., Edgeomb, Thompson, Crosby and Lewis, JJ.